DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 07/07/2022 has been entered.  Claims 1-12 are pending in the application.
	
Claim Objections
Claims 1-12 are objected to because of the following informalities:
Claim 1, Line 11, the term “the at least one control valve” should read --the 
Claim 5 should read --The axial piston machine according to claim 4, wherein the half plane extends from the drive-shaft axis 
Claim 10 should read --The axial piston machine according to claim 3, further comprising an angular deviation between  axis, the setting-piston axis, or the drive shaft axis of less than 3°.  this prevents antecedent basis issues with each of the respective axes and whether new axes are being defined or not
Claim 11 should read --The axial piston machine according to claim 3, further comprising an angular deviation between setting-lever axis, the setting-piston axis, or the drive shaft axis of less than 2°.  this prevents antecedent basis issues with each of the respective axes and whether new axes are being defined or not
Claim 12 should read --The axial piston machine according to claim 3, further comprising an angular deviation between  axis, the setting-piston axis, or the drive shaft axis of less than 1°.  this prevents antecedent basis issues with each of the respective axes and whether new axes are being defined or not
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 & 7-9 are rejected under 35 U.S.C. 102 as being unpatentable over Budzich (U.S. Patent 2,915,985).  Note a total of two alternative rejections using Budzich.
As to Claim 1, Budzich teaches an axial piston machine (Figure 1) comprising a drive shaft (18/19/21), a drive mechanism (22) that is connected thereto for conjoint rotation (Column 2, Lines 45-48) and comprises (as shown in Figure 1) one or more drive-mechanism pistons (27), a piston stroke of which can be set by (Column 3, Lines 8-11) a swash plate (31), wherein at least one return spring (38’) acts on (as shown in Figure 1) the swash plate (31) and a setting piston (42) is supported on (via 43, as shown in Figure 1) the swash plate (31), wherein the axial piston machine (Figure 1) comprises a control valve (14), wherein the setting piston (42) is guided in (as shown in Figure 1) a connecting plate (see Figure 1 below) and a setting lever (43) acts as a coupling member (as shown in Figure 1) between the setting piston (42) and the swash plate (31), and wherein a compression spring (the spring within 23, as shown in Figure 1), a setting-piston axis (see Figure 1 below) and a setting-lever axis (see Figure 1 below) are positioned in a common plane (the half plane, which is coplanar with the cross-section shown in Figure 1, extending down from the shaft axis, as shown in Figure 1 below) and the setting piston (42) is between (see Figure 1 below) the setting lever (43) and the control valve (14), where the setting lever (43) is at a first end (the left side of setting piston 42, as viewed in Figure 1; see Figure 1 below) of the setting piston (42) and the at least one control valve (14) is at a second end (the right side of setting piston 42, as viewed in Figure 1; see Figure 1 below) of the setting piston (42).

    PNG
    media_image1.png
    605
    778
    media_image1.png
    Greyscale

Budzich Figure 1, Modified by Examiner

As to Claim 2, Budzich teaches all the limitations of Claim 1, and continues to teach the plane is a half plane (the half plane, which is coplanar with the cross-section shown in Figure 1, extending down from the shaft axis, as shown in Figure 1 in the Claim 1 rejection above) extending from a drive-shaft axis (as shown in Figure 1 in the Claim 1 rejection above), and wherein the setting-piston axis (as shown in Figure 1 in the Claim 1 rejection above) extends in parallel with (as shown in Figure 1) the drive-shaft axis (as shown in Figure 1 in the Claim 1 rejection above) and the setting-lever axis (as shown in Figure 1 in the Claim 1 rejection above) that is positioned in (as shown in Figure 1) the plane (the half plane, which is coplanar with the cross-section shown in Figure 1, extending down from the shaft axis, as shown in Figure 1 in the Claim 1 rejection above).  Since the setting-piston axis and the setting-lever axis are collinear, one of ordinary skill in the art would also conclude the setting-piston axis and the setting-lever axis are parallel.
As to Claim 7, Budzich teaches all the limitations of Claims 1 & 2, and continues to teach at least one control or regulating unit (45 or 41) is arranged on (as shown in Figure 1) the connecting plate (the right side of 12, as shown in Figure 1 in the Claim 1 rejection above), and wherein an axis (through the center of bore 47, as shown in Figure 3) of the at least one control or regulating unit (45) extends at a right angle (as shown in Figure 1, the axis of plug 49 extends normal to the page; when this is comparted to the bore 47 shown in Figure 3, one of ordinary skill in the art would conclude the bore 47 axis is at a right angle to the half plane) to the half plane (the half plane, which is coplanar with the cross-section shown in Figure 1, extending down from the shaft axis, as shown in Figure 1 in the Claim 1 rejection above).
As to Claim 8, Budzich teaches all the limitations of Claims 1, 2 & 7, and continues to teach a plurality of the at least one control or regulating unit (45 and 41) is arranged on (as shown in Figure 1) the connecting plate (the right side of 12, as shown in Figure 1 in the Claim 1 rejection above), and wherein each axis of each of the plurality of control or regulating units of the at least one control or regulating unit (45 and 41) extends either approximately at a right angle to the half plane (control or regulating unit 45 axis is at a right angle to the half plane, as explained in the Claim 7 rejection above).
As to Claim 9, Budzich teaches all the limitations of Claims 1, 2 & 6, and continues to teach an axis (as shown in Figure 1 in the Claim 1 rejection above) of the control valve (14) in the connecting plate (the right end of 12, as shown in Figure 1 in the Claim 1 rejection above) is at a right angle (as shown in Figure 1, the axis of plug 49, within control or regulating unit 45, extends normal to the page; when this is compared to the bore 47 shown in Figure 3, one of ordinary skill in the art would conclude the bore 47 axis is at a right angle to the control or regulating valve axis) to an axis (through the center of bore 47, as shown in Figure 3) of a control or regulating unit (45) arranged on (as shown in Figure 1) the connecting plate (the right end of 12, as shown in Figure 1 in the Claim 1 rejection above).

Claims 1-6 & 10-12 are rejected under 35 U.S.C. 102 as being unpatentable over Budzich (U.S. Patent 2,915,985).  Note a total of two alternative rejections using Budzich.
As to Claim 1, Budzich teaches an axial piston machine (Figure 1) comprising a drive shaft (18/19/21), a drive mechanism (22) that is connected thereto for conjoint rotation (Column 2, Lines 45-48) and comprises (as shown in Figure 1) one or more drive-mechanism pistons (27), a piston stroke of which can be set by (Column 3, Lines 8-11) a swash plate (31), wherein at least one return spring (38’) acts on (as shown in Figure 1) the swash plate (31) and a setting piston (37) is supported on (as shown in Figure 1) the swash plate (31), wherein the axial piston machine (Figure 1) comprises a control valve (since biasing spring 37’ biases setting piston to the right to minimize the swash plate 31 angle Θ --see Column 3, Lines 8-15 & 56-61--, the structure shown in Figure 1 below acts as a valve seat when setting piston 37 moves to the left and contacts the valve seat, preventing --controlling/regulating-- fluid from entering or exiting the internal volume of setting piston 37; as such the combination of setting piston 37 and the identified valve seat acts as a control or regulating valve), wherein the setting piston (37) is guided in (as shown in Figure 1) a connecting plate (11) and a setting lever (see Figure 1 below) acts as a coupling member (as shown in Figure 1) between the setting piston (37) and the swash plate (31), and wherein a compression spring (37’), a setting-piston axis (see Figure 1 below) and a setting-lever axis (see Figure 1 below) are positioned in a common plane (see Figure 1 below) and the setting piston (37) is between (as shown in Figure 1) the setting lever (see Figure 1 below) and the control valve (the combination of setting piston 37 and the identified valve seat in Figure 1 below), where the setting lever (see Figure 1 below)  is at a first end (the right side of setting piston 37, as viewed in Figure 1) of the setting piston (37) and the at least one control valve (the combination of setting piston 37 and the identified valve seat in Figure 1 below) is at a second end (the left side of setting piston 37, as viewed in Figure 1) of the setting piston (37).

    PNG
    media_image2.png
    692
    810
    media_image2.png
    Greyscale

Budzich Figure 1, Modified by Examiner

As to Claim 2, Budzich teaches all the limitations of Claim 1, and continues to teach the plane is a half plane (as shown in Figure 1 in the Claim 1 rejection above) extending from a drive-shaft axis (as shown in Figure 1 in the Claim 1 rejection above), and wherein the setting-piston axis (as shown in Figure 1 in the Claim 1 rejection above) extends in parallel with (as shown in Figure 1) the drive-shaft axis (as shown in Figure 1 in the Claim 1 rejection above) and the setting-lever axis (as shown in Figure 1 in the Claim 1 rejection above) that is positioned in (as shown in Figure 1) the plane (as shown in Figure 1 in the Claim 1 rejection above).  Since the setting-piston axis and the setting-lever axis are collinear, one of ordinary skill in the art would also conclude the setting-piston axis and the setting-lever axis are parallel.
As to Claim 3, Budzich teaches all the limitations of Claims 1 & 2, and continues to teach the setting lever (37) is configured to allow for parallel functional positions (the setting lever and the drive-shaft are parallel to each other, so one of ordinary skill in the art would conclude they have parallel functional positions) relative to the drive-shaft axis (as shown in Figure 1 in the Claim 1 rejection above) and/or coaxial functional positions (the setting lever and the setting-piston axis are coaxial each other, so one of ordinary skill in the art would conclude they have coaxial functional positions) relative to the setting-piston axis (as shown in Figure 1 in the Claim 1 rejection above).
As to Claim 4, Budzich teaches all the limitations of Claims 1-3, and continues to teach an extension of a central axis (as shown in Figure 1 in the Claim 1 rejection above) of the at least one return spring (38’) is positioned in (as shown in Figure 1) the plane (as shown in Figure 1 in the Claim 1 rejection above).
As to Claim 5, Budzich teaches all the limitations of Claims 1-4, and continues to teach the half plane (as shown in Figure 1 in the Claim 1 rejection above) extends from an axis (as shown in Figure 1 in the Claim 1 rejection above) extending longitudinally through (as shown in Figure 1) the drive shaft (comprised of at least 18/25) to intersect a swash-plate mount (33).  See Claim Objections section above for interpretation clarification.
As to Claim 6, Budzich teaches all the limitations of Claims 1 & 2, and continues to teach said control valve (the combination of setting piston 37 and the identified valve seat, as shown in Figure 1 in the Claim 1 rejection above) is in (as shown in Figure 1) the connecting plate (11), and wherein an axis (as shown in Figure 1 in the Claim 1 rejection above) of said control valve (the combination of setting piston 37 and the identified valve seat, as shown in Figure 1 in the Claim 1 rejection above) is positioned in (as shown in Figure 1 in the Claim 1 rejection above) the half plane (as shown in Figure 1 in the Claim 1 rejection above) and the axis (as shown in Figure 1 in the Claim 1 rejection above) of said control valve (the combination of setting piston 37 and the identified valve seat, as shown in Figure 1 in the Claim 1 rejection above) is arranged in parallel with (as shown in Figure 1 in the Claim 1 rejection above) the drive shaft (18/19/21).
As to Claim 10, Budzich teaches all the limitations of Claims 1-3, and continues to teach an angular deviation between the longitudinal axis of two of the setting-lever axis (as shown in Figure 1 in the Claim 1 rejection above) from one of the setting-piston axis (as shown in Figure 1 in the Claim 1 rejection above), or the drive shaft axis (as shown in Figure 1 in the Claim 1 rejection above) of less than 3°.  Figure 1 shows setting lever and setting piston as having collinear axes, so the deviation from each other is 0°.  See Claim Objections section above for interpretation clarification.
As to Claim 11, Budzich teaches all the limitations of Claims 1-3, and continues to teach an angular deviation between the longitudinal axis of two of the setting-lever axis (as shown in Figure 1 in the Claim 1 rejection above) from one of the setting-piston axis (as shown in Figure 1 in the Claim 1 rejection above), or the drive shaft axis (as shown in Figure 1 in the Claim 1 rejection above) of less than 2°.  Figure 1 shows setting lever and setting piston as having collinear axes, so the deviation from each other is 0°.  See Claim Objections section above for interpretation clarification.
As to Claim 12, Budzich teaches all the limitations of Claims 1-3, and continues to teach an angular deviation between the longitudinal axis of two of the setting-lever axis (as shown in Figure 1 in the Claim 1 rejection above) from one of the setting-piston axis (as shown in Figure 1 in the Claim 1 rejection above), or the drive shaft axis (as shown in Figure 1 in the Claim 1 rejection above) of less than 1°.  Figure 1 shows setting lever and setting piston as having collinear axes, so the deviation from each other is 0°.  See Claim Objections section above for interpretation clarification.

Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive.
Regarding the 112(a) rejections for Claim 1, Applicant submitted a 132 Declaration stating one of ordinary skill in the art would understand how the control valve, first used in Claim 1, works within the context of the invention.  Additionally, Applicant submitted a reference --U.S. Application 16/189,094-- with a prior filing date showing a control valve which is well-known in the art.  The combination of the declaration and the cited prior art reference are enough to overcome the 112(a) and 112(b) rejections.
Regarding the 102 rejections for Claim 1, Applicant argues the limitation “the setting piston is between the setting lever and the control valve” can only be taught by Budzich if an overly broad interpretation of “between” is used for the limitation.  Examiner disagrees.  Applicant has made no attempt to define a line of progression upon which the term may be applied.  Therefore, any line may be used for interpretation.  As shown in the annotated Budzich Figure 1 in the Claim 1 rejection above, the dashed line connects the setting lever, the setting piston, and the control valve.  Since the setting piston is between the setting lever and the control valve along the dashed line, the relied upon interpretation is not even being stretched.  The interpretation can only be considered reasonable.
Applicant continues to argue the amended language in Claim 1 is not taught by Budzich.  As shown in the annotated Budzich Figure 1 in the first Claim 1 rejection above, the control valve 14 is at the second end of the setting piston 42.  It appears Applicant is attempting to state the control valve is located on the setting piston axis and located on the second end of the setting piston.  However, one of ordinary skill in the art could broadly interpret the second end as a general section of the setting piston at either end of the piston.  Additionally, merriam-webster.com/dictionary/at describes the term “at” as “used as a function word to indicate presence or occurrence in, on, or near”.  One of ordinary skill in the art would clear conclude the control valve is “near” the second end of the setting piston.
Applicant continues to argue the second Claim 1 rejection relying upon Budzich does not teach the claimed control valve.  Applicant does not believe the control valve, the seat upon which 37 sits to the right of 37 in Budzich Figure 1 can constitute a valve, as described in Claim 1.  Specifically, Applicant argues the Budzich setting piston cannot be both the piston and act as the valve, but must be separate structures.  Applicant then cites parts of instant application Paragraph 0006.  It should be noted the claims should be read in light of the specification, but it is not proper to read the specification into the claims.  As such, the claims do not cite any structure which prevents the piston and the control valve from sharing structural elements.  As shown in the second Budzich Figure 1 above, the control valve is comprised of the valve seat, which is a distinctly different structural element than the setting piston.  It is also reasonable to interpret the right end of Element 37 as the setting piston and the hollow cylindrical portion of extending to the left of Element 37 as structure of the control valve.  Even if one were to read instant application Paragraph 0006 into the claim, as Applicant argues, the control valve is still hydraulically upstream from the setting piston.  When the piston 37 moves to the right, as viewed in Budzich Figure 1, fluid will move into the hollow cylindrical portion of 37, making the right end of 37 downstream of the valve.  As such, the second interpretation of Budzich also reads on amended Claim 1.
All 102 rejections are maintained.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/Examiner, Art Unit 3746                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746